UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6053


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ALTON R. HENRY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:00-cr-00150-RBS-2)


Submitted:   May 26, 2011                     Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alton R. Henry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alton     R.     Henry    appeals    the    district      court’s       order

denying     relief    on     his     motion    seeking    a    reduction       in     his

sentence,    18     U.S.C.    § 3582(c)       (2006).    We    have    reviewed       the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                       United States v.

Henry, No. 2:00-cr-00150-RBS-2 (E.D. Va. Nov. 24, 2010).                               We

dispense     with     oral     argument       because    the   facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2